EXHIBIT CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Mark Wallerstein, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge, the Quarterly Report of Israeli Historical Sight Seeing Co. on Form 10-Q for the quarterly period endedSeptember 30, 2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that information contained in such Quarterly Report of Israeli Historical Sight Seeing Co. on Form 10-Q fairly presents, in all material respects, the financial condition and results of operation of Israeli Historical Sight Seeing Co. November 24, 2008 By: /s/Mark Wallerstein Mark Wallerstein Chief Executive Officer (Principal Executive Officer) and Chief Financial Officer (Principal Financial Officer)
